EXHIBIT 10.1

 

PRODUCTION RIGHTS PURCHASE AGREEMENT

 

This Agreement is made this 31 day of May, 2006 (the “Effective Date”) by and
among Wynn Las Vegas, LLC (“Wynn”), Lupa International Inc. (“Lupa”),
Productions du Dragon, S.A. (“Dragon”) and Franco Dragone, to which intervenes
Calitri Services and Licensing Limited Liability Company (“Calitri”).

 

RECITALS

 

On October 31, 2002, Calitri and Wynn entered into that certain Licence
Agreement (as amended to the date hereof, the “License Agreement”) pursuant to
which Calitri licensed to Wynn, on an exclusive basis, the necessary rights to
produce and present live performance of the Le Reve Show (the “Show”) and to
create, manufacture, produce, sell and distribute derivative products and
merchandising and to produce, distribute and sell publications relating to the
Show, all as provided in the License Agreement;

 

As of the date of execution of this Agreement, (i) the License Agreement and all
associated rights and obligations have been transferred and assigned by Calitri
to Lupa and (ii) all of the rights transferred, assigned and sold mentioned in
Sections 2.a hereof are owned by Lupa;

 

On October 31, 2002, Dragon and Wynn entered into that certain Production
Services Agreement (as amended to the date hereof, the “Production Services
Agreement”) pursuant to which Dragon agreed to provide certain services as
defined in the Production Services Agreement, on the terms set forth in the
Production Services Agreement. The License Agreement and the Production Services
Agreement may hereafter be collectively referred to as the “Dragon Agreements”.

 

Wynn wishes to upgrade/enhance/change the Show.

 

The parties have agreed to terminate the License Agreement and the Production
Services Agreement on the terms set forth in this Agreement.

 

Now therefore, in consideration of the mutual covenants herein contained, the
parties agree as follows:

 

1.    Capitalized Terms.    All capitalized terms used herein and not otherwise
defined shall have the meanings given such terms in the Dragon Agreements.

 

2.    Transfer of Rights.

 

a.     Subject to paragraph f) below, Lupa hereby assigns, transfers and sells
to Wynn or its designee all rights of every kind that it holds in and to the
Show and all elements thereof in perpetuity, including, without limitation, all
rights described in Section 2 of the License Agreement and all intellectual
property and moral rights associated with the Show (all intellectual property
and moral rights being assigned for the duration of such

 

1



--------------------------------------------------------------------------------

rights as determined by law); provided that Lupa shall not retain any rights to
approve the use or exploitation of any such rights. Lupa agrees to execute all
such documents that are necessary to effectively transfer ownership of such
rights to Wynn.

 

b.    Subject to paragraph f) below, Dragon hereby assigns, transfers and sells
to Wynn or its designee all rights of every kind that it holds in and to the
Show and all elements thereof, including, without limitation all intellectual
property and moral rights associated with the Show (all intellectual property
and moral rights being assigned for the duration of such rights as determined by
law). Dragon agrees to execute all such documents that Wynn may present to
Dragon to effectively transfer ownership of such rights to Wynn.

 

c.    Subject to paragraph f) below, Franco Dragone hereby assigns, transfers
and sells to Wynn or its designee all rights of every kind that he holds in and
to the Show and all elements thereof, including, without limitation all
intellectual property and moral rights associated with the Show (all
intellectual property and moral rights being assigned for the duration of such
rights as determined by law). Franco Dragone agrees to execute all such
documents that Wynn may present to Franco Dragone to effectively transfer
ownership of such rights to Wynn.

 

d.    Subject to paragraph f) below, Dragon, Lupa and Franco Dragone agree to
acquire and transfer to Wynn all intellectual property and moral rights
associated with the Show and all elements thereof for the duration of such
rights as determined by law, that are currently held by third party creators
(the “Third Party Conceptors”). Dragon, Lupa and Franco Dragone agree to cause
each Third Party Conceptor to assign, transfer and sell to Wynn or its designee
all rights in and to the Show owned by each Third Party Conceptor and all
elements associated therewith for the duration of such rights as determined by
law. For the avoidance of all doubt, Dragon, Lupa and Franco Dragone shall be
responsible for payment to the Third Party Conceptors of any fee associated with
the transfer of such rights.

 

e.    Wynn undertakes to respect all obligations pursuant to Lupa’s agreements
with Third Party Conceptors that relate to
recognition/acknowledgement/attribution rights of their work. Lupa shall provide
to Wynn the relevant portions of the Third Party Conceptor agreements reflecting
these obligations. Wynn further agrees to work with Lupa in good faith to
provide accurate information to Lupa regarding which works or not of the Third
Party Conceptors are being retained in the new Show as this information becomes
available to assist Lupa in fulfilling its ongoing obligations with the Third
Party Conceptors.

 

f.    The parties hereto also agree as follows:

 

i)    Wynn acknowledges and agrees that Dragon, Lupa and Franco Dragone shall
not be required to assign or transfer any rights to the music (and its lyrics)
currently used in the Show, however, Dragon, Lupa and Franco Dragone shall
ensure that Wynn has the continued unrestricted right to use the Show music (and
its lyrics) in the Show through January 31, 2007. Dragon, Lupa and Franco
Dragone shall be responsible to pay all fees associated with the use of the Show
music in the Show through January 31, 2007.

 

2



--------------------------------------------------------------------------------

ii)    With respect to the choreography elements of the Show created by Guiliano
Peparini, Dragon, Lupa and Franco Dragone have represented to Wynn that Guiliano
Peparini currently receives a royalty of $[ * ] per Show. Wynn will directly
assume the delivery of such royalty payment to Guiliano Peparini.

 

iii)    With respect to the aerial act elements of the Show created by Didier
Antoine: Dragon, Lupa and Franco Dragone have represented to Wynn that Didier
Antoine currently receives a royalty of $[ * ] per Show. Wynn will directly
assume the delivery of such royalty payment to Didier Antoine.

 

iv)    With respect to the synchro swimming elements of the show created by
Dasha Nedorezova, Dragon, Lupa and Franco Dragone have represented to Wynn that
Dasha Nedorezova currently receives a royalty of $[ * ] per Show. Wynn will
directly assume the delivery of such royalty payment to Dasha Nedorezova.

 

g.    Dragon, Lupa and Franco Dragone further represent and warrant that they
are not aware of any material intellectual property or moral rights associated
with the Show or otherwise necessary for the performance of the Show that will
not be owned by Wynn upon the execution of this Agreement and the delivery of
the Purchase Price, except as otherwise described in this Section 2. Dragon,
Lupa and Franco Dragone do hereby agree to execute and deliver to Wynn any
documents reasonably requested by Wynn to effectively transfer the intellectual
property rights purchase by Wynn as more fully described in Sections 2.a, 2.b,
2.c and 2.d.

 

3.    On-Going Services.    Dragon agrees that through January 31, 2007, Dragon
and Lupa shall continue to provide to Wynn all services currently provided by
Dragon and Lupa including but not limited to those services listed on Schedule A
attached hereto on the same payment basis as in effect on the date hereof.
Dragon and Lupa shall also receive ongoing compensation equal to the royalty
payment and profit sharing referred to under the Dragon Agreements calculated in
the manner as of the date hereof (i.e. the modified fee calculation agreed upon
by the parties in May 2005). The parties agree that all provisions of the Dragon
Agreements relating to such compensation including those in connection with the
examination of books and records and budgetary approvals are hereby incorporated
herein and will be deemed applicable and enforceable between the parties until
January 31, 2007. For the avoidance of doubt, Dragon, Lupa and Franco Dragone
shall have no obligation to provide any services in connection with
modifications made to the Show; provided however, Dragon and Lupa and Franco
Dragone agree to assist Wynn with maintaining the visa statuses and other
immigration requirements of the artists through the current expiration dates of
the such visas and not take any action adverse to the visa statuses of the
artists.

 

 

3

 

* This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

4. Purchase Price. Upon the execution and delivery of this Agreement, Wynn
irrevocably agrees to make a payment to Lupa in the amount of $15,871,952 (the
“Purchase Price”), which amount shall represent the entire amount due for the
purchase assignment or conveyances of the rights set forth in Section 2 and the
repayment of all unreimbursed excess production costs. If this Agreement is not
executed by Lupa and Dragon by May 31, 2006, Wynn shall have the right to
terminate this Agreement.

 

5. Termination. Subject to Section 3 hereof, the parties agree that upon payment
by Wynn of the Purchase Price, the Dragon Agreements shall terminate and be of
no further force or effect. Other than as provided herein, from and after the
Termination Date, neither Lupa nor Dragon shall have any right under the Dragon
Agreements, nor shall they be entitled to any payments thereunder except as
provided under Section 3 hereof.

 

6. Confidentiality. Other than as required by applicable securities and other
laws and as provided hereby, the parties agree that the terms and provisions of
this Agreement are confidential and shall not be disclosed to any third party.
The parties also agree not to disparage one another or the Show.

 

7. Agreement Expiration. If this Agreement is not executed and delivered by all
parties by May 31, 2006 the offer and terms of this Agreement shall
automatically terminate and cease and be of no further force of effect.

 

8. Communication Strategy. Wynn and Franco Dragone agree that, subject to Wynn
public disclosure obligations, Wynn and Franco Dragone shall coordinate on the
development and delivery of a mutually acceptable communication of the matters
covered by this Agreement.

 

9. Assignment. This Agreement may be assigned by any of the parties to a related
or affiliated entity, without the prior consent of the other party.

 

In witness whereof, the undersigned have set their hands to this Agreement as of
the date first written above.

 

Wynn Las Vegas, LLC       Productions Du Dragon, S.A. By:   /s/ David Sisk      
By:   /s/ Louis Parenteau Name: David Sisk       Name: Louis Parenteau Title:
CFO       Title: President Lupa International Inc.       Franco Dragone By:  
/s/ Austin L. Sealy       /s/ Franco Dragone Name: Austin L. Sealy       Franco
Dragone Title: Authorized Signatory        

 

4



--------------------------------------------------------------------------------

INTERVENTION:

 

Intervening herein is Calitri Services and Licensing Limited Liability Company
who hereby declares, represents and warrants and confirms that (i) the License
Agreement has been transferred and assigned to Lupa International Inc. and
(ii) all of the rights mentioned in Section 2.a of this Agreement are
effectively owned by Lupa International Inc. as of the date of execution of this
Agreement and that Calitri Services and Licensing Limited Liability Company is a
third party beneficiary of this Agreement and (iii) it has transferred,
assigned, sold and conveyed to Lupa International Inc. all the intellectual
property and moral rights it possessed and held, of every kind, in and to the
Show and all the elements thereof without limitation or reserve and that Lupa
International Inc. possesses good clear and unrestricted title and ownership to
same and may convey and transfer such rights to Wynn Las Vegas or its designee
without a reserve, reservation of rights or limitation and (iv) with the
exception of the rights to the music and lyrics referred to in Section 2.f(i),
Lupa is not aware of any material intellectual property or moral rights
associated with the Show or otherwise necessary for the performance of the Show
owned or held by any third party other than Wynn Las Vegas.

 

Calitri Services and Licensing Limited Liability Company

 

By:

 

/s/ Austin L. Sealy

--------------------------------------------------------------------------------

Name: Austin L. Sealy

Title: Authorized Signatory:

 

5



--------------------------------------------------------------------------------

Schedule A

 

  •   Continue to provide artistic direction and coordination as required and
agreed to by Wynn.

 

  •   Continue to provide costumes, costume pieces and costume related items as
requested and ordered by Wynn.

 

  •   Continue to provide artist audition and replacement services as required
and agreed to by Wynn.

 

  •   Continue to audition and review potential replacement artists (Americas,
Canadian and European) and provide Wynn with a list of these artists that
includes all specifics.

 

  •   Continue to provide any and all production and technical
assistant as requested and agreed to by Wynn.

 

  •   Continue to provide marketing and publicity consultation, input and
assistance as requested and agreed to by Wynn.

 

  •   Assist in maintaining Visa status and requirements for the artists as
requested by Wynn until such time as the current visas expire.

 

6